             Case 3:19-cv-00304-RDM Document 34 Filed 06/14/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

K.S., a minor, by and through his parents             :      No. 19-0304
And natural guardians, THOMAS and DONNA               :
SCHENK,                                               :      THE HONORABLE
               Plaintiffs,                            :      ROBERT D. MARIANI
v.                                                    :
THE POTTSVILLE AREA SCHOOL                            :
DISTRICT,                                             :
               Defendant.                             :


BRIEF IN SUPPORT OF MOTION TO DISMISS VERIFIED AMENDED COMPLAINT
    ON BEHALF OF DEFENDANT POTTSVILLE AREA SCHOOL DISTRICT

I.       PROCEDURAL HISTORY

         Plaintiffs, K.S. (“Student”) and Thomas and Donna Schenk (“Parents”), commenced this

action by filing a Verified Complaint (Doc. 1) on February 22, 2019, and provided the same to

Defendant on or about February 25, 2019.             Defendant, Pottstown Area School District

(“District”), filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). In

response to the Motion to Dismiss, Plaintiffs filed a Verified Amended Complaint on May 10,

2019. (Doc. 26). Defendant has filed a Motion to Dismiss the Amended Complaint and now

files this brief in support of the same.

II.      STATEMENT OF FACTS

         Plaintiffs allege the following pertinent facts in their Amended Complaint. Student is an

eleventh grader in the District who is a member of the football team and basketball team. (Am.

Compl. ¶¶ 7, 9). On February 5, 2019, the District received an anonymous letter regarding

conduct of certain eleventh graders on the football team in the locker room during the fall of

2018 and conducted an investigation. (Id. ¶¶ 10, 12).

         On February 11, 2019, three days after the District contacted Parents to set up a meeting

time to discuss these allegations, the District met with Student and Parents and advised them that
{00640441}                                       1
             Case 3:19-cv-00304-RDM Document 34 Filed 06/14/19 Page 2 of 7



Student was being charged with violating the District’s Harassment Policy based upon

allegations that Student danced “in the locker room with or without a towel in close proximity to

the alleged victim, a 25 year old male who is permitted to associate with players on the football

team.” (Id. ¶¶ 14, 19). At this meeting, the Student was told of the allegations, denied the same,

and, it appears, was told of witnesses who would describe the alleged conduct, as the Parents

specifically demanded copies of the statements from these witnesses. (Id. ¶¶ 17, 18, 21). A

second meeting followed on February 14, 2019. (Id. ¶ 23). The District imposed a ten (10) day

suspension for this conduct. (Id. ¶¶ 19, 28).

III.     QUESTIONS INVOLVED

         A.      SHOULD PLAINTIFFS’ PROCEDURAL DUE PROCESS CLAIM BE
                 DISMISSED WHEN, BASED UPON THE FACTS ALLEGED IN THE
                 COMPLAINT, THE CLAIM FAILS AS A MATTER OF LAW?
                 SUGGESTED ANSWER: YES.
         B.      SHOULD PLAINTIFFS’ FIRST AMENDMENT CLAIM BE DISMISSED
                 WHEN PLAINTIFFS FAIL TO ALLEGE ANY FACTS TO SUGGEST
                 THAT THE DANCING IN QUESTION WAS EXPRESSIVE IN NATURE,
                 BUT RATHER DENY THE STUDENT EVEN DANCED AT ALL?
                 SUGGESTED ANSWER: YES.
         C.      SHOULD PLAINTIFFS’ EQUAL PROTECTION CLAIM BE DISMISSED
                 WHEN PLAINTIFFS FAIL TO ALLEGE THAT THE ACTION TAKEN
                 AGAINST STUDENT WAS RELATED TO HIS MEMBERSHIP IN A
                 PROTECTED CLASS AND IN FACT FAIL TO EVEN ALLEGE THAT
                 STUDENT IS A MEMBER OF A PROTECTED CLASS?
                 SUGGESTED ANSWER: YES.
         D.      SHOULD COUNT IV OF PLAINTIFFS’ COMPLAINT BE DISMISSED
                 WHEN THE POLICY IN QUESTION IS NOT OVERLY BROAD OR
                 VAGUE?
                 SUGGESTED ANSWER: YES.




{00640441}                                      2
             Case 3:19-cv-00304-RDM Document 34 Filed 06/14/19 Page 3 of 7



IV.      ARGUMENT

         A.      STANDARD OF REVIEW

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege facts that are

sufficient “to raise a right to relief above the speculative level … on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Alt. Corp. v. Twombly, 550

U.S. 544, 555 (2007). The “mere possibility of misconduct” is insufficient to meet this standard.

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). While the factual allegations contained in the

complaint must be accepted as true, mere “legal conclusions” couched as facts do not have to be

accepted as true. Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements do not suffice.” Id. A court should “consider

only the allegations in the complaint, exhibits attached to the complaint, matters of public record,

and documents that form the basis of a claim.” Lum v. Bank of Am., 361 F.3d 217, 221 n. 3 (3d.

Cir. 2004).     Whether the complaint states a plausible claim is a context-specific task that

“requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. Applying this standard to the current matter, for the reasons detailed below, the

claims and legal theories asserted in Plaintiffs’ Amended Complaint fail to state claim as a

matter of law and, accordingly, should be dismissed.

         B.      PLAINTIFFS’ CLAIM FOR ALLEGED DENIAL OF PROCEDURAL DUE
                 PROCESS FAILS AS A MATTER OF LAW.
         While substantive due process is required for a student who is suspended for ten days or

less, the due process required is minimal. All that is required is that the student be provided

notice, either orally or in writing, of the charges and, if the student denies the allegations, an

explanation of the evidence school authorities have and an opportunity to present his side of the

story. Shuman v. Penn Manor School District, 422 F.3d 141, 150 (3d Cir. 2005) citing Gross v.


{00640441}                                       3
             Case 3:19-cv-00304-RDM Document 34 Filed 06/14/19 Page 4 of 7



Lopez, 419 U.S. 565, 572-73 (1975); S.G. v. Sayreville Board of Education, 333 F.3d 417, 424

(3d Cir, 2003) cert denied 540 U.S. 1104 (2004). “Procedural due process in this context

requires nothing more.” Id. This does not require that the student be provided written notice or

“an opportunity to present or question witnesses.” Hemdal v. Schuylkill Valley School District,

2014 WL 12607752, *2 (E.D.Pa. 2014)(A copy of this Decision is attached as Exhibit A). Of

note, the fact that a ten day suspension may result in a student losing post-secondary athletic

opportunities does not impose a higher requirement for the provision of procedural due process.

Palmer by Palmer v. Merluzzi, 868 F.2d 90, 96 (3d Cir. 1989).

         In the present case, the Complaint clearly states that the Student was advised of the

charges against him, told the evidence against him, which is implied as the Parents demanded to

see this evidence, and provided an opportunity to respond. (See Am. Compl. ¶¶ 13, 14, 17, 21,

24). That is all that the law requires in order for procedural due process to have been provided.

Plaintiffs’ main complaints in this case are they were not permitted to present witnesses or

questions witnesses, which is insufficient to establish a violation of procedural due process

because this was not required in the first place. Furthermore, Plaintiffs complain that they were

not given enough information, but the District provided the information required by law.

Accordingly, as a matter of law, Plaintiffs have failed to state a claim in Counts I and this Count

should be dismissed.

         C.      PLAINTIFFS’ CLAIM FOR VIOLATION OF THE FIRST AMENDMENT
                 IN COUNT II OF THEIR COMPLAINT FAILS AS A MATTER OF LAW.
         “Whether First Amendment protection extends to dancing depends on the nature of

the dancing or, more precisely, on the degree to which the dancing constitutes expression as

opposed to non-communicative actions. Thus, recreational dancing does not come within the

aegis of the First Amendment.” Wreck Bar, Inc. v. Comolli, 857 F. Supp. 182, 186 (D.R.I. 1994)


{00640441}                                      4
             Case 3:19-cv-00304-RDM Document 34 Filed 06/14/19 Page 5 of 7



citing Dallas v. Stanglin, 490 U.S. 19, 25 (1989) Schad v. Borough of Mt. Ephriam, 452 U.S. 61

(1981). In order for action viewed as speech to be protected it must not only express a message,

there must also be “a great likelihood that the message will be understood by those viewing it.”

Jones v. Schneiderman, 974 F. Supp. 2d 322, 333 (S.D.N.Y. 2013). In the present case, Plaintiffs

attempt to raise a group of teenage boys running around a locker room in a state of at least partial

undress to the level of expressive dance protected by the First Amendment expressing some

vague excitement about winning a football game. Moreover, Student denies engaging in dancing

at all. Nonetheless, Plaintiffs point to no evidence that would suggest this was an expressive

activity or that others would reasonably understand this to be expressing a message, much less

the specific message that Plaintiffs claim may have been intended. As a result, Plaintiffs’

creative First Amendment claim must fail as a matter of law and Count II of the Complaint

should be dismissed.

         D.      PLAINTIFFS HAVE FAILED TO ESTABLISH AN EQUAL
                 PROTECTION CLAIM UNDER THE FACTS ALLEGED IN THE
                 COMPLAINT.
         In order to establish an equal protection claim under the United States Constitution,

Plaintiffs must do more than establish that they were treated differently than other students.

Rather, “under the Fourteenth Amendment, plaintiffs must prove that “(1) [student], compared

with others similarly situated, was selectively treated; and (2) that such selective treatment was

based on impermissible considerations such as race, religion, intent to inhibit or punish the

exercise of constitutional rights, or malicious or bad faith intent to injure a person.” C.T. v.

Valley Stream Union Free Sch. Dist., 201 F. Supp. 3d 307, 321 (E.D.N.Y. 2016) citing Brown v.

City of Syracuse, 673 F.3d 141, 151–52 (2d Cir.2012) see also S.K. v. N. Allegheny Sch. Dist.,

168 F. Supp. 3d 786, 810 (W.D. Pa. 2016); Hemdal, supra 2014 WL 12607752, *3 citing

Huebschen v. Dept. of Health and Social Services, 716 F.2d 1167, 1171 (7th Cir. 1983).

{00640441}                                       5
             Case 3:19-cv-00304-RDM Document 34 Filed 06/14/19 Page 6 of 7



         In the present case, Plaintiffs’ claim fails to state a valid cause of action because the

allegations are merely that the Student was treated different than similarly situated students, but

not that this selective enforcement was based upon impermissible considerations, such as

Student’s membership in a protected class. In fact, there is nothing in the Complaint to even

suggest that Student is a member of protected class. As a result, Plaintiffs’ claim fails, as they are

missing a required element to this cause of action and, therefore, Count III of Plaintiff’s

complaint should be dismissed.

         E.      PLAINTIFFS CANNOT ESTABLISH THAT THE POLICY THAT THE
                 STUDENT WAS DISCIPLINED UNDER IS OVERBOARD OR VAGUE.
         The Third Circuit Court of Appeals has explained as follows with respect to vagueness

claims as to a student code of conduct,

         When addressing school disciplinary rules, courts have been less demanding of
         specificity than they have when assessing the constitutionality of other regulations, such
         as criminal statutes. As we have noted, because schools need the authority to control such
         a wide range of disruptive behavior, “school disciplinary rules need not be as detailed as
         a criminal code which imposes criminal sanctions.” Accordingly, school disciplinary
         rules will be struck down on this basis only when the vagueness is especially
         problematic.
Sypniewski v. Warren Hills Reg'l Bd. of Educ., 307 F.3d 243, 266 (3d Cir. 2002) quoting Bethel

Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 686 (1986). In order to not be vague, “[t]he

challenged phrases [must be] ‘set out in terms that the ordinary person exercising ordinary

common sense can sufficiently understand and comply with, without sacrifice to the public

interest.’” Sypniewski, 307 F.3d at 266 quoting Fraser, supra.

         With respect to a claim a policy if overbroad, it has been explained, “[a] harassment

policy can be found unconstitutionally overbroad if ‘there is a ‘likelihood that the statute's very

existence will inhibit free expression’’ to a substantial extent.” Sypniewski, 307 F.3d at 258

quoting Members of the City Council v. Taxpayers for Vincent, 466 U.S. 789, 799 (1984).


{00640441}                                        6
             Case 3:19-cv-00304-RDM Document 34 Filed 06/14/19 Page 7 of 7



“Furthermore, in response to an overbreadth challenge, a policy can be struck down only if no

reasonable limiting construction is available that would render the policy constitutional.”

Sypniewski, at 259. “Because of the duties and responsibilities of the public elementary and

secondary schools, the overbreadth doctrine warrants a more hesitant application in this setting

than in other contexts.” Id.

         In the present case, Plaintiffs take what is a fairly standard harassment policy and claim

that it fails to be specific enough as to what types of behaviors it prohibits in a manner that quite

frankly defies common sense. With respect to the federally secured rights Plaintiffs contend the

Unlawful Harassment Policy allegedly inhibits, as noted above, the conduct in question in this

case is not protected speech. In terms of vagueness, the Policy sets forth what conduct a student

cannot engage in with the sufficiency required to meet Constitutional requirements.

Accordingly, Count IV of Plaintiffs’ Complaint should be dismissed for failure to state a claim.

V.       CONCLUSION

         Accordingly, Plaintiffs have failed to state a valid cause of action and Plaintiffs’ Verified

Amended Complaint should be dismissed.

                                        RESPECTFULLY SUBMITTED,

                                        /s/ John E. Freund, III
                                        John E. Freund, III, Esquire
                                        jef@kingspry.com
                                        One West Broad Street, Suite 700
                                        Bethlehem PA 18018
                                        610.332.0390
                                        Attorney for Defendant, Pottsville Area School District




{00640441}                                        7
